EXHIBIT 10.2




FORM OF DIRECTOR SUPPORT AGREEMENT
This DIRECTOR SUPPORT AGREEMENT (this “Support Agreement”), dated as of October
10, 2018 (the “Execution Date”), is made and entered into by and among, Investar
Holding Corporation, a Louisiana corporation (“Investar”), Mainland Bank, a
Texas state bank (“Mainland Bank”), and _________, an individual residing in the
State of _________ (the “Director”).
RECITALS
WHEREAS, contemporaneously with the execution of this Support Agreement,
Investar, Investar Bank, a Louisiana state bank and wholly-owned subsidiary of
Investar (“Investar Bank”), and Mainland Bank, are entering into that certain
Agreement and Plan of Reorganization (as such agreement may be amended or
supplemented from time to time, the “Reorganization Agreement”), pursuant to
which Mainland Bank will merge with and into Investar Bank, with Investar Bank
as the surviving entity (the “Merger”).
WHEREAS, the Director is a director and shareholder of Mainland Bank, and will,
as a result of his or her equity ownership in Mainland Bank, receive pecuniary
and other benefits as a result of the Merger;
WHEREAS, the Director, as a director and shareholder of Mainland Bank, has had
access to certain confidential information, including, without limitation,
information concerning Mainland Bank’s business and the relationships between
Mainland Bank, its subsidiaries, vendors, and customers, and Mainland Bank’s
status and relationship with peer institutions that compete with Mainland Bank;
WHEREAS, the Director, through his or her association with Mainland Bank, has
obtained knowledge of the trade secrets, customer goodwill and proprietary
information of Mainland Bank and its businesses, which trade secrets, customer
goodwill and proprietary information constitute a substantial asset to be
acquired by Investar;
WHEREAS, the Director recognizes that Investar’s entry into the Reorganization
Agreement is dependent on the Director entering into this Support Agreement and,
therefore, this Support Agreement is incident thereto; and
WHEREAS, any capitalized term not defined herein shall have the meaning set
forth in the Reorganization Agreement.
NOW, THEREFORE, based upon the valuable consideration that the Director will
receive as a shareholder and director of Mainland Bank as a result of the
Merger, for the new confidential information the Director will be provided after
the Execution Date and for other good and valuable consideration contained
herein and in the Reorganization Agreement, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1



--------------------------------------------------------------------------------




1.Director Support. The Director agrees to use his or her best efforts to
refrain from harming the goodwill of Investar and Mainland Bank and their
respective affiliates or successors, and their respective customer and client
relationships.
2.    Director Covenants.
(a)    Director acknowledges that he has received substantial, valuable
consideration, including confidential trade secret and proprietary information
relating to the identity and special needs of Mainland Bank’s current and
prospective customers Mainland Bank’s current and prospective services, Mainland
Bank’s business projections and market studies, Mainland Bank’s business plans
and strategies, and Mainland Bank’s studies and information concerning special
services unique to Mainland Bank. Director further acknowledges and agrees that
this consideration constitutes fair and adequate consideration for the execution
of the non-solicitation restriction set forth below. Accordingly, other than in
any capacity for or on behalf of Investar or any subsidiary of Investar,
Director agrees that Director will not, directly or indirectly, individually or
as an employee, partner, officer, director or shareholder or in any other
capacity whatsoever:


2



--------------------------------------------------------------------------------




(i)    solicit the business of any person or entity who is a customer of
Mainland Bank as of the date of this Support Agreement or as of the Closing Date
on behalf of any other insured depository institution;
(ii)    (%3)    acquire any interest in (directly or indirectly), charter,
operate or enter into any franchise or other management agreement with, any
insured depository institution that has a location within a fifty (50) mile
radius of any location of Mainland Bank (the “Noncompete Area”), provided,
however, that Director may (1) retain any existing ownership interest in any
insured depository institution as disclosed on Schedule 1 attached hereto, (2)
acquire an ownership interest in any publicly-traded depository institution, so
long as that ownership interest does not exceed 3% of the total number of shares
outstanding of that depository institution, and (3) invest in an existing mutual
fund that invests, directly or indirectly, in such insured depository
institutions;
(A)    serve as an officer, director, employee, agent or consultant to any
insured depository institution that has a location within the Noncompete Area;
or
(B)    establish or operate a branch or other office of an insured depository
institution within the Noncompete Area; provided, however, that nothing in this
Section 2(a)(ii) shall prevent Director from continuing to serve in his or her
existing capacity with the insured depository institution(s) as listed on
Schedule 1, attached hereto (Schedule 1 to list institution(s), position(s)
currently held and dates of service in such position(s)); or
(iv)    recruit, hire, assist others in recruiting or hiring, discuss employment
with, or refer others concerning employment, any person who is, or within the
twelve (12) months preceding the Closing Date was, an employee of Mainland Bank
unless such person’s employment has been terminated by Investar prior to the
time of such solicitation; but nothing in this Section 2(a)(iii) applies to
employment other than in the financial services business.
Director may not avoid the purpose and intent of this Section 2(a) by engaging
in conduct within the geographically limited area from a remote location through
means such as telecommunications, written correspondence, computer generated or
assisted communications, or other similar methods.
(b)    If any court of competent jurisdiction should determine that the terms of
this Section 2 are too broad in terms of time, geographic area, lines of
commerce or otherwise, that court is to modify and revise any such terms so that
they comply with applicable law.
(c)    Director agrees that (i) this Support Agreement is entered into in
connection with the sale to Investar of the goodwill of the business of Mainland
Bank, (ii) Director is receiving


3



--------------------------------------------------------------------------------




valuable consideration for this Support Agreement, (iii) the restrictions
imposed upon Director by this Support Agreement are essential and necessary to
ensure Investar acquires the goodwill of Mainland Bank and (iv) all the
restrictions (including particularly the time and geographical limitations) set
forth in this Support Agreement are fair and reasonable.
3.    Early Resolution Conference. This Support Agreement is understood to be
clear and enforceable as written and is executed by both parties on that basis.
However, should Director later challenge any provision as unclear,
unenforceable, or inapplicable to any competitive activity that Director intends
to engage in, Director will first notify Investar in writing and meet with an
Investar representative and a neutral mediator (if Investar elects to retain one
at its expense) to discuss resolution of any disputes between the parties.
Director will provide this notification at least fourteen (14) days before
Director engages in any activity on behalf of a competing business or engages in
other activity that could forseeably fall within a questioned restriction. If
Director fails to comply with this requirement, Director waives his right to
challenge the reasonable scope, clarity, applicability or enforceability of this
Support Agreement and its restrictions at a later time.
4.    Termination. This Support Agreement and all obligations hereunder will
terminate on the earlier of (a) the date the Reorganization Agreement is
terminated pursuant to Section 11.1 of the Reorganization Agreement or (b) the
date that is twenty-four (24) months after the Closing Date.
5.    Injunctive Relief. Investar and Director hereby acknowledge and agree that
Investar and Mainland Bank will be irreparably damaged if this Support Agreement
is not specifically enforced. Accordingly, Investar and Mainland Bank are
entitled to injunctive relief restraining any violation of this Support
Agreement by Director (without any bond or other security being required), or
any other appropriate decree of specific performance. Such remedies are not to
be exclusive and are in addition to any other remedy that Investar or Mainland
Bank may have at law or in equity.
6.    Assignability. Director may not assign its obligations under this Support
Agreement without the prior written consent of Investar.
7.    Parties Bound. This Support Agreement is binding upon and inures to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns, except as otherwise expressly provided herein.
8.    Applicable Law. This Support Agreement is to be construed under and
according to the laws of the State of Texas. Venue for any cause of action
arising from this Support Agreement will lie in Harris County, Texas.
9.    Legal Construction. If any of the provisions contained in this Support
Agreement are for any reason held to be invalid, illegal or unenforceable in any
respect, that provision is to be fully severable, such invalidity, illegality or
unenforceability is not to affect any other provision hereof, and this Support
Agreement is to be construed and enforced as if such invalid, illegal or


4



--------------------------------------------------------------------------------




unenforceable provision had never been contained herein, and the remaining
provisions of this Support Agreement are to remain in full force and effect.
Furthermore, in lieu of that illegal, invalid or unenforceable provision, there
is to be added automatically as a part of this Support Agreement, a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be valid and enforceable.
10.    Notice. Any and all payments (other than payments at the Closing),
notices, requests, instructions and other communications required or permitted
to be given under this Support Agreement after the date of this Support
Agreement by any party hereto to any other party may be delivered personally or
by nationally recognized overnight courier service or sent by mail or (except in
the case of payments) by facsimile transmission or electronic mail, at the
respective addresses or transmission numbers set forth below and is deemed
delivered (a) in the case of personal delivery, facsimile transmission or
electronic mail, when received; (b) in the case of mail, upon the earlier of
actual receipt or five (5) Business Days after deposit in the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (c) in the case of an overnight courier service,
one (1) Business Day after delivery to such courier service with and
instructions for overnight delivery. The parties may change their respective
addresses and transmission numbers by written notice to all other parties, sent
as provided in this Section. All communications must be in writing and addressed
as follows:
If to Investar:
Investar Holding Corporation
10500 Coursey Blvd. 3rd Floor
Baton Rouge, Louisiana 70816
Attn: Mr. John D’Angelo
Fax: (225) 300-8617
Electronic mail: john.dangelo@investarbank.com
If to Mainland Bank (prior to the Closing Date):
Mainland Bank
2501 Palmer Highway, Suite 100
Texas City, Texas 77590
Attention: Mr. Robert L. Harris
Fax: (409) 948-3034
Electronic mail: rharris@mainlandbank.com


5



--------------------------------------------------------------------------------






If to the Director, at the address set forth under the Director’s signature page
hereto; or to such other address or to such other Person as any party hereto has
last designated by notice to the other parties in accordance herewith. “Business
Day” means any day that is not a Saturday, a Sunday or other day on which banks
are required or authorized by law to be closed in Baton Rouge, Louisiana.
11.    No Delay, Waiver, Etc. No delay on the part of the parties hereto in
exercising any power or right hereunder is to operate as a waiver thereof; nor
is any single or partial exercise of any power or right hereunder to preclude
other or further exercise thereof or the exercise of any other power or right.
12.    Modification. No amendment of this Support Agreement is effective unless
contained in a written instrument signed by the parties hereto.
13.    Headings. The descriptive headings of the sections of this Support
Agreement are inserted for convenience only and do not constitute a part of this
Support Agreement.
[Signature Page Follows]






6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
duly executed as of the date first written above.
INVESTAR HOLDING CORPORATION
 
 
By:
 
 
John J. D’Angelo
 
President and Chief Executive Officer
 
 
MAINLAND BANK
 
 
By:
 
 
Robert L. Harris
 
President and Chief Executive Officer
 
 

DIRECTOR
 

[Name]:
Notice address:
                            


                            


                            


Electronic mail:                    







--------------------------------------------------------------------------------






SCHEDULE 1





